Citation Nr: 0127728	
Decision Date: 12/28/01    Archive Date: 01/03/02

DOCKET NO.  97-22 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
cervical strain.  

2.  Entitlement to service connection for cervical strain.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to an increased disability rating for 
postoperative calcific tendinitis of the left (non-dominant) 
shoulder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to January 
1983, from April 1983 to March 1989, and from June 1989 to 
October 1994.  

This case initially came before the Board of Veterans' 
Appeals (Board) by means of rating decisions rendered by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in April 1996 and February 1997.  The 
April 1996 rating decision assigned a 10 percent disability 
rating for the veteran's service connected left shoulder 
disability.  The February 1997 rating action denied service 
connection for hypertension, cervical strain, sinusitis, and 
migraine headaches.  

This case was previously before the Board in December 1999.  
In a decision dated December 3, 1999, the Board noted that a 
rating action of September 1995 had denied entitlement to 
service connection for, inter alia, hypertension, cervical 
strain, migraine headaches, and sinusitis.  In that same 
month, the veteran was notified of the denial by letter and 
apprised of his procedural and appellate rights.  He filed a 
notice of disagreement indicating an intent to appeal, and a 
statement of the case (SOC) was issued to him in April 1996.  
However, he did not perfect a timely appeal within 60 days 
from the date that the RO mailed him the SOC or within the 
remainder of the one-year period following the date of 
mailing of the rating action which denied his claims.  
Accordingly, the Board considered the veteran's claims as 
claims to reopen previously disallowed claims for service 
connection.  The Board determined that new and material 
evidence had been submitted to reopen the claims for service 
connection for hypertension, sinusitis, and migraine 
headaches and remanded these claims for further appellate 
consideration on the merits.  Additionally, the claim for an 
increased rating for a left shoulder disability was remanded 
for further development.  The issue of whether new and 
material evidence had been submitted to reopen a claim for 
service connection for cervical strain was not addressed in 
the 1999 Board decision.

While this case was in remand status at the RO, a December 
2000 statement of the case was issued wherein service 
connection for migraine headaches with assignment of a 10 
percent disability rating, effective November 1, 1994, the 
day following the veteran's separation from active duty.  The 
veteran was notified of this decision on January 2, 2001.  
Later that month, the RO received a notice of disagreement of 
10 percent disability rating that was assigned.  An SOC 
addressing the denial of an increased rating and a VA Form 9, 
Appeal to Board of Veterans' Appeals, were furnished to the 
veteran in May 2001.  As the evidence does not show that a 
substantive appeal has been received to perfect an appeal at 
this time, this issue is not ripe for appellate consideration 
by the Board.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim to reopen a previously disallowed claim 
of entitlement to service connection for a cervical spine 
disability, claim for service connection for hypertension, 
and a claim for an increased disability rating for a left 
shoulder disability has been developed.

2.  Service connection for a cervical spine disability was 
denied by means of an unappealed rating decision of September 
1995.  

3.  Evidence received since September 1995 contains 
information that is not cumulative of evidence previously 
considered by the RO and that bears directly and 
substantially upon the specific matter under consideration.  
This new evidence is so significant that it must be 
considered in order to decide fairly the merits of the 
veteran's claim for service connection for a cervical spine 
disability.

4.  A VA physician has stated that the veteran's present 
hypertension is not related to his active service, to include 
inservice fluctuating blood pressure readings.  There is no 
other competent medical evidence establishing an etiological 
or causal link between the veteran's current hypertension and 
his active military service.  

5.  The veteran's left shoulder disability is manifested by 
limitation of motion, pain, and difficulty with overhead 
lifting.  Limitation of motion at the shoulder level, 
ankylosis of scapulohumeral articulation, malunion of the 
humerus, and recurrent dislocation of the humerus at the 
scapulohumeral joint are not presently shown.  


CONCLUSIONS OF LAW

1.  The rating decision of September 1995 denying service 
connection for a cervical spine disability is final and is 
the most recent unappealed denial of his claim.  38 C.F.R. 
§ 3.104 (2001).

2.  The evidence received subsequent to the September 1995 
rating decision serves to reopen the claim for service 
connection for a cervical spine disability.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).

3.  Hypertension is not shown, by the preponderance of the 
evidence, to have incurred in or been aggravated by the 
veteran's active military service, nor is such disability 
shown to have been initially manifested within one year 
following the veteran's separation from active duty.  
38 U.S.C.A. §§ 1110, 1111, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303, 3.304, 3.310 (2001).

4.  The criteria for an increased rating for postoperative 
calcific tendinitis of the left (non-dominant) shoulder are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 5019, 5200, 5201, 
5202, (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board must consider the impact of 
the Veterans Claims Assistance Act of 2000 (VCAA) and VA 
implementing regulations on the veteran's claim to reopen a 
previously disallowed claim of entitlement to service 
connection for cervical strain, claim for service connection 
for hypertension, and his claim for an increased rating for 
his service connected left shoulder disability.  38 U.S.C.A. 
§§ 5100-5107 (West Supp. 2000); 66 Fed Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended as 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  See also, McQueen 
v. Principi, No. 96-403 (U.S. Vet. App. Mar. 13, 2001) (per 
curiam).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  The Board notes that the veteran's application 
for the benefits at issue is complete.  

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  VA is under an affirmative duty to obtain a 
claimant's pertinent service records.  The veteran's service 
medical records are associated with the claims folder.  
Accordingly, the Board finds that the duty to assist the 
veteran in obtaining pertinent service records is satisfied.  

The duty to assist also requires that VA obtain all pertinent 
VA treatment records.  Reports of VA outpatient treatment and 
VA examination have been associated with the claims folder.  
As VA has secured all medical records that the veteran has 
identified pertinent to his claims, VA's duty to assist the 
claimant in this regard is satisfied.  See 38 U.S.C. § 5103A.  
The Board also notes that the veteran has not alleged that 
any records of probative value that may be obtained and which 
have not already been associated with his claims folder are 
available.

VA has examined the veteran in conjunction with his claims 
for service connection for hypertension and an increased 
rating for a left shoulder disability.  Accordingly, that 
aspect of the "duty to assist" is also satisfied.  The 
veteran has been advised of the evidence that would be 
necessary for him to substantiate his claims, by means of the 
various developmental letters from the RO, as well as a 
statement of the case and supplemental statements of the case 
that have been issued during the appellate process.  See 38 
U.S.C. § 5103(a); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).

The RO has completed all development of the veteran's claim 
to reopen his claim for service connection for cervical 
strain, claim for service connection for hypertension, and 
claim for an increased rating for a left shoulder disability 
that is possible without further input by the veteran.  The 
veteran has been duly notified of what is needed to establish 
entitlement to the benefit sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim, have been satisfied, and that returning the 
case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.  There is no reasonable possibility that 
readjudication of the claim by the RO would produce a 
different result. 

I.  Claim to Reopen

Prior decisions of the Board and unappealed decisions of the 
RO are final and may be reopened only upon receipt of 
additional evidence which, under applicable statutory and 
regulatory provisions, is both new and material so as to 
warrant revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
20.302, 20.1103 (2001).

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, the VA will then evaluate the merits of the claim 
after ensuring that the duty to assist has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans, at 284 
(1996).

The Board notes that new VA regulations have been 
promulgating pertaining to the adjudication of claims to 
reopen finally denied claims by the submission of new and 
material evidence.  See 38 U.S.C. §§  5103A(f), 5108; 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)).  These changes are prospective for 
claim filed on or after August 28, 2001 and are, accordingly, 
not applicable in the present case.  

In general, service connection may be established for a 
disease or injury incurred in or aggravated by service, 
resulting in a current disability.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  
Service connection for a cervical spine disability was denied 
by means of a September 1995 rating action.  The veteran was 
informed of this decision on September 28, 1995.  The 
evidence of record at the time of this decision included 
service medical records, as well as a postservice VA 
treatment records and the report of an April 1995 VA 
examination.  As the evidence failed to show a diagnosis of a 
present cervical spine disability, service connection was 
denied.  

The veteran's filed a notice of disagreement indicating an 
intent to appeal this denial of service connection, and a 
statement of the case (SOC) was issued to him in April 1996.  
However, the evidence does not show that he perfected a 
timely appeal within 60 days from the date that the RO mailed 
him the SOC or within the remainder of the one-year period 
following the date of mailing of the rating action which 
denied his claim.  Therefore, this 1997 rating decision is 
final.  38 C.F.R. §§  3.104; 20.302 (2001).

In order to produce evidence which bears directly and 
substantially upon his claim such that it must be considered 
to fairly decide the merits of the claim, the veteran should 
produce evidence which, in conjunction with the evidence 
already of record, bears on the question of whether the 
veteran has a present cervical spine disability that was 
either incurred in or aggravated by his active military 
service.    

The pertinent evidence received after the September 1995 
rating decision includes, among other things, VA outpatient 
treatment records.  The Board notes that an October 1999 VA 
outpatient treatment records shows that the veteran had a 
diagnosis of right cervical strain.  The Board finds that 
this newly submitted evidence contains information that is 
not cumulative of evidence previously considered by the RO, 
insomuch as this new evidence shows that the veteran has a 
recent diagnosis of a cervical spine condition.  In addition, 
the Board finds that this new evidence bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
decide fairly the merits of the veteran's claim.  
Accordingly, the Board finds that the evidence received 
subsequent to the RO's September 1995 decision serves to 
reopen his claim for service connection for a cervical spine 
disability.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156(a) (2001).  It is now incumbent upon VA to 
consider her claims on the merits; therefore, pursuant to 
Bernard v. Brown, 4 Vet. App. 384 (1993), this case is 
accordingly remanded for consideration of all pertinent 
evidence (see REMAND, below). 

II.  Service Connection for Hypertension

The veteran contends that he has presently has hypertension 
which he relates to his active military service, thereby 
warranting an award of service connection.  After a review of 
the evidence, the Board finds that his contentions are not 
supported by the evidence.  Accordingly, his claim for 
service connection for hypertension fails.

To reiterate, service connection may be established for a 
disease or injury incurred in or aggravated by service, 
resulting in a current disability.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  
Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, 3.305 (2001).  Service connection may be established 
for a current disability which has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001); Cuevas v. Principi, 3 Vet.App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992).  Additionally, service connection may be established 
on a secondary basis if the claimed disability is shown to be 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310 (2001).

The Board concludes that competent medical evidence is needed 
to lend plausible support for the issues presented by this 
case because they involve questions of medical fact requiring 
medical knowledge or training for its resolution.  Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995); see also Layno v. Brown, 6 
Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).  VA regulation defines 
"competent medical evidence" as evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(a)(1)).

Service medical records are silent for any complaints, 
treatment, or diagnosis of hypertension.  In August 1990 the 
veteran was noted to have a blood pressure reading of 124/90 
and in October 1991 he was noted to have a blood pressure 
reading of 146/90.  However, the veteran's separation 
examination shows that his blood pressure was 116/72.  On a 
report of medical history completed in conjunction with the 
veteran's separation from active duty, the veteran denied a 
history of high or low blood pressure. 

An April 1995 VA examination report indicates that the 
veteran's blood pressure was 128/90 with a regular pulse rate 
of 70.  The examiner could find no abnormal findings based on 
his physical examination of the veteran.  

An October 1997 treatment record indicates that the veteran 
had borderline hypertension, but was not currently on 
medication for this disorder.  Outpatient treatment records 
dated in February and March 1998 show that the veteran had 
reported that his wife, who was a licensed practical nurse 
(LPN) had recently recorded his blood pressure at 178/98 and 
that she had frequently found elevations to systolics of 170.  
Objective VA outpatient treatment records dated from November 
1995 to February 2000 contain numerous blood pressure 
readings with systolic pressure ranging from 120 to 166 and 
diastolic pressure ranging from 66 to 95.  A February 2000 
treatment record shows that the veteran's blood pressure was 
"excellent."  

In October 2000, the veteran was afforded a VA examination to 
ascertain the etiology of his present hypertension.  After an 
extensive review of the veteran's medical records, the 
examiner noted that the veteran's systolic blood pressure 
ranged from approximately 102 to 146 and his diastolic blood 
pressure ranged from approximately 56 to 92 during the period 
of active service.  His average blood pressure during this 
time, as noted by the examiner, was 130/85.  The examiner 
noted that the veteran's service medical records contained no 
indication that hypertension or high blood pressure was a 
medical problem.  The examiner noted that while the veteran's 
blood pressure fluctuated to some degree, this fluctuation 
was consistent with possible stress as well as the veteran's 
extensive alcohol use.  Furthermore, the examiner noted that, 
while the evidence shows a general trend of fluctuating blood 
pressure in the face of stress during active service, there 
was no actual documentation of hypertension requiring 
treatment until approximately two years prior to the 
examination.  Based on his review of the veteran's medical 
history as well as clinical examination of the veteran, the 
examiner opined that the veteran's hypertension did not start 
while he was in active duty or within one year following his 
separation from active duty.  

In light of the opinion of the examiner discussed above, the 
Board finds that the evidence does not show that hypertension 
was incurred in or aggravated by active service.  Similarly, 
the evidence does not show that his present hypertension is 
proximately due to, or resulted from, any condition for which 
service connection has been established.  In reaching these 
findings, the Board notes that, while the veteran is entirely 
competent to report his symptoms both current and past, there 
is no clinical evidence or medical opinion that would 
establish a link between a present hypertension and his 
active military service.  In the absence of evidence 
indicating that the veteran has the medical knowledge or 
training requisite for the rendering of clinical opinions, 
the Board must find that his opinion with regard to the 
etiology of any current hypertension to be of no probative 
value.  See Moray v. Brown, 5 Vet. App. 211 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board notes that presumptive service connection may 
awarded for hypertension  that is not shown in service if the 
disability becomes manifest to a degree within one year 
following separation form active duty. 38 C.F.R. §§ 3.307, 
3.309 (2001).  However, as set forth above, the clinical 
evidence does not show that hypertension was manifested to a 
compensable degree within one-year following the veteran's 
release from active duty.  On the contrary, after reviewing 
the veteran's medical records, a VA physician has opined that 
his hypertension did not become manifested during the year 
following his release from active duty.  The evidence does 
not show treatment for, or a diagnosis of, hypertension 
within one year following the veteran's separation from 
active service.  Accordingly, service connection on a 
presumptive basis is not warranted.

For the reasons set forth above, the Board concludes that the 
evidence against the veteran's claim is more probative and of 
greater weight and finds as a matter of fact that the 
veteran's hypertension was not caused by an inservice disease 
or injury and did not initially manifest its self inservice 
or within one year following the veteran's separation from 
active service.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for hypertension, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  A reasonable doubt exists where there is an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102 (2001).  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the question of whether the evidence establishes a nexus 
between present hypertension and the veteran's active 
military service, to include recorded inservice blood 
pressure reading.  Therefore, the veteran's claim is denied.  
38 U.S.C.A. §§ 1110, 1111, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. § 3.303, 3.304, 3.306, 3.310 (2001).  The Board 
must also point out that the veteran is free to submit new 
and material evidence, and reopen his claim for service 
connection, at any time.

III.  Increased Rating for a Left Shoulder Disability

The veteran established service connection for post operative 
calcific tendinitis of the left shoulder by means of a 
September 1995 rating decision as service medical records 
show that the veteran underwent arthroscopic surgery for 
calcific tendinitis in 1989.  A noncompensable disability 
rating was assigned effective November 1, 1994, the day 
following his separation from active duty.  By means of an 
April 1996 rating action, an increased disability rating of 
10 percent was assigned for this left shoulder disability, 
effective November 1, 1994.  

In February 1997, the RO denied an increased disability 
rating for the veteran's left shoulder disability.  The 
veteran appealed this decision contending that his 
postoperative calcific tendinitis of the left shoulder is 
more severe than currently evaluated, thereby warranting an 
increased rating.  After a review of the record, the Board 
finds that the evidence does not support the veteran's 
contentions and that an increased rating is not appropriate.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2001).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2001).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  When a condition is 
not listed in the Schedule, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but also the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2001).  

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (2001).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2001).

Tendinitis of the shoulder is not listed in the Schedule, 
therefore the veteran's left shoulder disability is present 
evaluated under Diagnostic Code 5019.  38 C.F.R. § 4.71a 
(2001).  Under these diagnostic criteria, the veteran's 
present left shoulder disability will be rated on limitation 
of motion of the affected parts as degenerative arthritis.  
Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent disability 
rating is appropriate for disability with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent is appropriate with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.

The veteran's right shoulder disability may also be evaluated 
under Diagnostic Code 5201, for limitation of motion of the 
arm.  Diagnostic Code 5201 provides for a 20 percent 
evaluation for limitation of motion at shoulder level.  A 20 
percent evaluation is also assigned if there is limitation of 
motion midway between the side and the shoulder level 
involving the non-dominant arm. The Board notes that normal 
range of motion of the shoulder is set forth in 38 C.F.R. §  
4.71, Plate I (2001).  Normal forward elevation, or flexion, 
is from 0 to 180 degrees.  Normal shoulder abduction is also 
from 0 to 180 degrees.  Normal external rotation and internal 
rotation are from 0 to 90 degrees.  

A 20 percent evaluation is also assigned for favorable 
ankylosis (bony fixation) of the scapulohumeral articulation, 
with abduction to 60 degrees and ability to reach mouth and 
head in the non-dominant arm.  38 C.F.R. § 4.71a, Diagnostic 
Code 5200.  

Under Diagnostic Code 5202, a 20 percent disability rating is 
warranted for malunion of the humerus in the non-dominant 
hand with moderate deformity.  Likewise, a 20 percent rating 
is appropriate for recurrent dislocation at the 
scapulohumeral joint of the non-dominant extremity, with 
infrequent episodes and guarding of movement at the shoulder 
level.  

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  In November 2000, the veteran was afforded a VA 
examination for the purpose of ascertaining the current level 
of disability associated with his left shoulder disability.  
The examiner noted that the veteran's shoulder had undergone 
multiple interventions including arthroscopic surgery in 
1998.  The veteran reported that overhead work was difficult 
and elicits significant pain.  He complained of continuing 
"snapping and popping" of his left shoulder with increasing 
range of motion.  He had sedentary employment as a manager 
for a utility company.  The examiner noted that x-rays taken 
in October 1999 showed no significant changes of calcium 
deposits in his left shoulder from previous examinations.  
The examiner noted some pain to palpation with the left 
shoulder.  Range of motion was recorded as follows:  flexion 
of 110 degrees on the left compared to 180 degrees on the 
right; shoulder extension to 20 degrees on the left and 60 
degrees on the right; shoulder abduction to 100 degrees on 
the left and 190 degrees on the right; internal rotation on 
the left to 20 degrees and 90 degrees on the right; and, 
external rotation to 90 degrees bilaterally.  The examiner 
noted the above findings were on active range of motion.   
When the examiner attempted passive range of motion, the 
veteran was unable to perform passive range, secondary to 
pain.  An impression of mild degenerative changes at the left 
AC joint was rendered.  The examiner noted that it was clear 
that the veteran had decreased range in the left shoulder and 
function was limited with extreme motion, secondary to pain.  
X-ray evidence showed no significant interval change.  The 
examiner noted that any weakened motion, incoordination or 
fatigability could not be quantified in terms of additional 
loss of range of motion without prolonged provocative 
testing.  Additionally, the examiner noted that with regard 
to flare-ups, it was likely that the range of motion would be 
further restricted, but it was not possible to accurately 
estimate the additional loss of range of motion without 
examining the veteran during a period of flare-up.  

Based on a review of the evidence, the Board finds that the 
level of disability is accurately reflected in the current 
assignment of a 10 percent evaluation.  The evidence does not 
show that the range of motion of the right shoulder is 
limited to the shoulder level, an increased rating under 
Diagnostic Code 5201 is not warranted.  

As the evidence does not show ankylosis of scapulohumeral 
articulation, the criteria for an increased rating under 
Diagnostic Code 5200 are not met.   Likewise, the evidence 
does not show recurrent dislocation of the scapulohumeral 
joint or malunion of the humerus; therefore, an increased 
rating under Diagnostic Code 5202 is not appropriate.  
Similarly, there is not x-ray evidence of the involvement of 
two or more major joints or two or more minor joint groups.  
Therefore, an increased rating under Diagnostic Code 5019 is 
not appropriate.  

The United States Court of Veterans Appeals (Court) has held 
that assignment of disability ratings for orthopedic 
disabilities is to include consideration of the regulatory 
provisions set forth in 38 C.F.R. §§ 4.40 and 4.45, wherein 
functional loss, as shown by "adequate pathology," is 
deemed integral to ascertaining the severity of such 
disabilities.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
the instant case, an October 1998 VA outpatient treatment 
record shows that the veteran was working a vigorous job, 
exercised, and jogged.  A March 1999 outpatient treatment 
record shows that he used Motrin as needed; however, the 
veteran reported that his tendinitis did not seem worse, nor 
did it seem to interfere with his activities.  A subsequent 
October 1999 outpatient treatment records shows that the 
veteran was able to lift sandbags.  While the VA examination 
in 2000 indicated functional loss due to pain, the loss was 
limited at the extremes of motion.  In light of the above, 
the Board finds that the current 10 percent disability 
evaluation sufficiently reflects the level of functional 
impairment demonstrated.

Based on the preceding discussion, the Board accordingly 
finds that the criteria for an increased for the veteran's 
left shoulder disability are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Codes 5019, 5200, 5201, 5202 (2001).


ORDER

New and material evidence has been received to reopen a claim 
of service connection for a cervical spine disability, and 
the claim is hereby reopened.  

Service connection for hypertension is denied. 

An increased disability rating for postoperative calcific 
tendinitis of the left (non-dominant) shoulder is denied.


REMAND

With respect to the veteran's claims for service connection 
for cervical strain and sinusitis, a remand is required for 
compliance with the notice and duty to assist provisions 
contained in the VCAA with its implementing regulations.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

As stated previously, the duty to assist requires VA to make 
"reasonable efforts to obtain relevant records (including 
private records)" and provide a medical examination or 
opinion when such examination is necessary to make a decision 
on the claim.  38 U.S.C.A.§ 5103A; 66 Fed. Reg. 45,620 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c).  The Board is of the opinion that VA examination 
are necessary to ascertain whether the veteran presently has 
a cervical spine condition and/or sinusitis that could be 
attributed to his active military service.  

The Board notes that the issue of service connection was the 
subject of a prior remand in December 1999.  While a VA 
nose/sinus examination was ordered in September 2000, the 
evidence shows that the veteran did not report for the 
examination.  However, there is no evidence in the claims 
folder that the RO or the VA Medical Center (VAMC) furnished 
the veteran notice of the scheduled examination.  In light of 
the circumstances of this case and the duty to assist the 
veteran mandated by the VCAA, the veteran should be given 
another opportunity to report for examination. The RO should 
also ensure that the VAMC which schedules the examination 
provides written documentation in some form to substantiate 
that the veteran was notified of the examination, the date of 
the notification, and the address to which notification was 
sent.  Such written documentation is to be placed in the 
claims folder.  Additionally, the RO shall insure that the 
veteran is informed of the provisions of 38 C.F.R. § 3.655 as 
it pertains to VA examinations.  After the development is 
undertaken on remand and the claim has been readjudicated, if 
the veteran again failed to report for a VA examination, 
citation to the provisions of 38 C.F.R. § 3.655 should be 
included in the supplemental statement of the case (SSOC).

While the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  
Accordingly, based on the discussion above, the case is 
REMANDED for the following development:

1.  The RO should have the veteran 
identify (names, addresses, and dates) 
all sources of VA treatment and private 
medical treatment for cervical strain 
and/or sinusitis since November 2000.

The RO should ensure that its efforts to 
obtain the requested records are fully 
documented in the claims folder.  If such 
records do not exist or if further 
efforts to obtain those records would be 
futile, the RO should so indicate in the 
claims folder.

2.  Thereafter, the veteran should be 
afforded a VA examination(s), with an 
appropriate health care provider, to 
ascertain the etiology or date of onset 
of any current neck or sinusitis 
disability.  The RO should insure that 
efforts to notify the veteran of any 
scheduled VA examination(s) are 
documented within the claims folder.  

The entire claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior to the 
examination(s).  The examiner(s) should 
review the results of any testing prior 
to completion of the report(s).  The 
examiner(s) should provide complete 
rationale for all conclusions reached.  

The examiner(s) should provide the 
following information:

a) The examiner(s) should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted. 

b)  The examiner(s) should state if 
a cervical spine disability is 
presently shown or otherwise 
indicated by the medical evidence.  
If so shown or indicated, the 
examiner should proffer an opinion 
as to whether the disability is 
"more likely than not" (i.e., the 
probability is greater than 50%); 
"as least as likely as not" (i.e., 
the probability is equal to or 
greater than 50%); or "not as least 
as likely as not" (i.e., the 
probability is less than 50%) 
proximately due to or the result of 
the veteran's active military 
service. 

c)  The examiner(s) should state if 
sinusitis is presently shown or 
otherwise indicated by the medical 
evidence.  If shown on examination, 
or otherwise indicated in the 
medical record, the examiner should 
proffer an opinion as to whether the 
disability is "more likely than 
not" (i.e., the probability is 
greater than 50%); "as least as 
likely as not" (i.e., the 
probability is equal to or greater 
than 50%); or "not as least as 
likely as not" (i.e., the 
probability is less than 50%) 
proximately due to or the result of 
the veteran's active military 
service. 

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report(s).

3.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report(s).  If the requested 
examination does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report(s) must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2001); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.  

5.  Upon completion of the above, the RO 
should readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  
		
6.  If the decision with respect to the 
claim remains adverse to the veteran, 
either in whole or in part, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that if there is additional evidence that 
can be obtained or generated, he should submit that evidence 
to the RO.

The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 


